Name: Commission Regulation (EEC) No 2345/86 of 25 July 1986 amending Regulation (EEC) No 1726/82 determining intervention centres for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 26. 7. 86 Official Journal of the European Communities No L 203/23 COMMISSION REGULATION (EEC) No 2345/86 of 25 July 1986 amending Regulation (EEC) No 1726/82 determining intervention centres for colza, rape and sunflower seed HAS ADOPTED THIS REGULATION : Article 1 Part B of the Annex to Regulation (EEC) No 1726/82 shall be amended as follows : (a) the following shall be added : 'Federal Republic of Germany  Mannheim' ; (b) under PORTUGAL, the following shall be added :  in the column headed District : 'Santarem Setubaf,  in the column headed Locality : 'Abrantes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 24 (2) thereof, Whereas Commission Regulation (EEC) No 1726/82 of 30 June 1982 determining intervention centres for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 3818/85 (4), established a list of intervention centres in the Community ; Whereas the region of Mannheim is a production area for sunflower seed ; whereas an intervention centre should be provided in this area ; whereas, in view of existing produc ­ tion areas, two localities in Portugal should be added as intervention centres ; whereas the list of intervention centres should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Barreiro . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 133, 21 . 5 . 1986, p. 8 . O OJ No L 189, 1 . 7 . 1982, p. 64. (4) OJ No L 368 , 31 . 12. 1985, p . 20 .